Citation Nr: 1510755	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-38 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected low back disorder. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from January 1982 to March 1982 and December 1982 to June 1986.  The Veteran also had service with the Army National Guard.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for depression.  An October 2010 rating decision denied service connection for depression as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.

In a March 2014 decision, the Board denied service connection for an acquired psychiatric disorder, to include depression, and service connection for a right hand disorder.  The Veteran appealed the decision denying service connection for an acquired psychiatric disorder, and pursuant to a September 2014 order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (Joint Motion), and remanded the matter back to the Board.   

The Board has reviewed the Veteran's paper claims file as well as the records in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

The evidence of record relates the Veteran's major depressive disorder to his military service.





CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that he currently has a psychiatric disorder due to having been medically discharged from the Army.  In the alternative, he maintains that his psychiatric disorder is secondary to his service-connected DDD of the lumbar spine.

The medical evidence of record establishes that the Veteran has been diagnosed by VA and private treatment providers with several acquired psychiatric disorders, including major depressive disorder.  As such, the medical evidence of record demonstrates the existence of a current disorder.

Regarding the requirement for an in-service disease, event, or injury, service records are negative for evidence of findings or complaints related to psychiatric symptoms.  In his September 1985 Report of Medical History (for Physical Examination Board), the Veteran endorsed having frequent trouble sleeping, which the doctor noted was due to low back pain.  However, the Veteran has competently and consistently reported that he had always wanted to make a career out of serving in Army, and that he became depressed after being medically discharged due to his back.  In September 2009, he stated that he had 20 job changes since being discharged.  He stated that when he found out he was being discharged due to his back, he started "spiraling down mentally ever since."  In March 2014, the Veteran stated that in April 1986, he was feeling lost, making irrational decisions, and felt useless because his future in the Army was ending due to his back problems.  In January 2015, the Veteran stated that having to be medically discharged "devastated his life."  The Board finds the Veteran's statements regarding his symptoms to be credible as they are consistent throughout the evidence of record.

In support of the Veteran's contentions, a September 2009 statement from the Veteran's mother revealed that when the Veteran returned from the Army he had a hard time holding down a job was depressed with mood swings.  The Veteran's wife also submitted a statement in September 2009 where she stated that she knew the Veteran since 1981, and he was very excited to go into the military to start a career.  When he came home in 1986, he had a hard time staying in a job, and left jobs due to back pain and mood swings.  Despite having been prescribed medication, he continued to have problems with depression, and it affected his career choices.  The lay statements are competent evidence of symptomatology, and there is no basis upon which to question the credibility of the statements.

Regarding a nexus to service, the Veteran was afforded a VA examination in October 2010.  The examiner diagnosed the Veteran with dysthymic disorder, and stated that it was less likely as not caused by or a result of his service-connected back problems.  An addendum opinion was submitted by the examiner in November 2010, where he opined that it was less likely as not that depression was exacerbated by the Veteran's degenerative disc disease.  The examiner however, only addressed secondary service connection, and failed to provide an opinion regarding direct service connection.      

Also submitted to the record was a January 2015 private psychological evaluation.  The examiner reviewed the Veteran's claims file and examined the Veteran.  The Veteran was diagnosed with major depressive disorder, and the examiner opined that it was at least as likely as not that the Veteran's present psychiatric disability had its onset while on active duty and was related to his military service.  The examiner also found that the Veteran's disability was not the result of his service-connected back disability.  The examiner stated that the Veteran's depression resulted from a biological predisposition as well as a sudden and significant environmental change that occurred when he discovered he was going to be medically discharged from the military.  Not only was the news disappointing, but it negatively impacted his self-esteem and personal identity, leading to self-doubt, significant feelings of helplessness, and shattered identity.  The examiner also noted that the Veteran service treatment records showed that he presented with migraine headaches, exhaustion, back pain, gastrointestinal issues, and cardiac-like issues while awaiting medical discharge, which were consistent with those who have a tendency to convert psychological problems into current complaints.  Post-service, he continued to have medical complaints and it was not until 1999 when he became aware that his chronic problem was depression.     

The evidence of record establishes a current diagnosis of major depressive disorder.  The Veteran has competently reported that his depressive symptoms began when he was told he was going to be medically discharged from service.  The statements from the Veteran's mother and his wife indicate that the Veteran had difficulties immediately after his return from service.  The only medical opinion of record which addresses direct service connection, the January 2015 private examination, relates the Veteran's current major depressive disorder to having been medically discharged from service.  

Accordingly, all the requirements for service connection on a direct basis have been met. Thus, there is no need to discuss any other theories of entitlement through which this benefit can be established (secondary service connection).  Service connection for major depressive disorder is warranted.  


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


